ORDER
This matter was before the Supreme Court on an order issued to all parties to appear and show cause why the issues raised in this appeal should not be summarily decided. The plaintiffs’ had appealed from a Superior Court denial from their motion for award of attorney’s fees pursuant to 42 U.S.C. § 1988.
After reviewing the memoranda submitted by the parties and after hearing their counsel in oral argument, it is the conclusion of this court that cause has not been shown. It is also the conclusion of this court that it was not clear that the instant suit precipitated the solution of the staff problems which gave rise to the bringing of the action. There is no basis on which the court could hold that the trial justice was clearly wrong in so holding.
Therefore, given the deference owed to a trial justice sitting without a jury, see Oster v. Tellier, 544 A.2d 128, 131 (R.I.1988), it is the conclusion of this court that plaintiffs’ appeal should be and is denied and dismissed, the order appealed from is affirmed and the papers of the case are remanded to the Superior Court.